Citation Nr: 1512401	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-07 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to January 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions issued by the VA RO in Houston, Texas.  An October 2010 rating decision assigned the Veteran's left knee disability a temporary evaluation of 100 percent effective April 27, 2010 based on surgical or other treatment necessitating convalescence.  The October 2010 rating decision further awarded the Veteran a 100 percent evaluation based on knee prosthesis effective June 1, 2010, and a 30 percent evaluation effective June 1, 2011.  A November 2011 rating decision granted service connection for arthritis of the right shoulder and assigned a 10 percent evaluation.  


FINDINGS OF FACT

1.  The Veteran underwent a total left knee replacement in April 2010, and his left knee disability is manifested by flexion limited to no worse 80 degrees and full extension; joint instability is not shown.

2.  The Veteran has arthritis in his right shoulder, but still has flexion to 145 degrees, and abduction to 130 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262, 5257 (2014).

2.  The criteria for a disability rating in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board finds that the Veteran has been provided with all appropriate notice.  Additionally, neither the Veteran nor his representative has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of the Veteran's claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's private treatment records and VA treatment records have been obtained, to the extent available.   

The Veteran was provided with a VA examination addressing the severity of his left knee disability in February 2012, and a VA examination addressing the severity of his right shoulder disability in October 2011.  The examination reports indicate that the examiners reviewed the Veteran's claims file and were familiar with his past medical history, recorded his current complaints, conducted appropriate evaluations, and provided the information necessary to render a well-informed decision on the Veteran's service-connected disabilities.  Neither the Veteran nor his representative has questioned the adequacy of these examinations.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In March 2012, the Veteran requested a hearing before a member of the Board, but in August 2013, the Veteran withdrew his request for such a hearing.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  

Increased Rating for a Left Knee Disability

The Veteran contends that he is entitled to a disability rating in excess of 30 percent for his left knee disability.  

By way of history, the Veteran underwent a total left knee replacement on April 27, 2010.  An October 2010 rating decision granted a temporary total evaluation effective April 27, 2010, for surgical or other treatment necessitating convalescence.  38 C.F.R. § 4.30 (2014).  The rating decision additionally granted the Veteran a 100 percent evaluation under Diagnostic Code 5055, applicable to knee prosthesis, effective June 1, 2010.  38 C.F.R. § 4.71a (2014).  Under that Diagnostic Code, a 100 percent rating applies during the one-year period following the implantation of a knee prosthesis.  Accordingly, the Veteran received a 100 percent rating for his left knee from June 1, 2010, to June 1, 2011.  Thereafter, the minimum disability rating following a knee replacement is 30 percent, and the Veteran was assigned that minimum 30 percent rating effective June 1, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  The Veteran timely disagreed with the October 2010 rating decision to the extent it denied a rating in excess of 30 percent.

Under Diagnostic Code 5055, a 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, adjudicators should rate Diagnostic Code 5055 by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

The rating schedule does not define the terms "intermediate" or "severe" as they used in Diagnostic Code 5055.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 (2014).  Clinicians' use of terminology such as severe, although an element that the Board will consider, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Diagnostic codes pertaining to limitation of motion and the diagnostic code pertaining to instability of a knee may be rated separately and rating a knee disability under those codes does not amount to pyramiding, where a compensable level of disability is shown under each diagnostic code.  Separate ratings can be awarded for limitation of flexion and limitation of extension where the criteria for a compensable rating are met for each limitation.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  

Although Diagnostic Code 5055 covers a range of symptoms and manifestations of knee disability, it does not appear to contemplate subluxation or instability.  Therefore, consideration of a separate rating under Diagnostic Code 5257 does not violate the rule against pyramiding set forth in 38 C.F.R. § 4.14.  With regard to knee instability, recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  

Turning to the facts in this case, in June 2011, the Veteran had "no real complaints," and he said at the time that he felt well.  The Veteran had a full range of motion in all joints, but he reported painful movement in the left knee.  

The Veteran underwent an examination of his left knee in February 2012.  The Veteran reported that he experienced intermittent pain and stiffness of the left knee.  The Veteran took medication to treat the pain.  The Veteran reported swelling in the knee, and he occasionally used a cane for long walks.  The Veteran was unable to jog or run.  The Veteran reported that flare-ups of symptoms limited his ability to engage in activities like doing chores.  The Veteran had flexion to 110 degrees (80 degrees with pain), and extension to 0 degrees without pain.  Repetitive use testing did not result in an additional loss of motion.  The examiner noted that the Veteran had functional loss in the form of painful movement, and the Veteran had tenderness or pain to palpation on the left side.  Muscle strength testing was normal, and joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the residuals associated with the Veteran's left knee replacement were intermediate in degree, with residual weakness, pain, or limitation of motion.  

Turning to the possibility of a rating in excess of 30 percent for the Veteran's left knee disability, the Board first finds that the Veteran is not entitled to a 60 percent rating under Diagnostic Code 5055, which applies to chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The Diagnostic Code does not define the word "severe," but the Board's review of the entirety of the evidence does not support a finding of severe symptoms associated with the Veteran's left knee condition.  In June 2011, the Veteran had "no real complaints" regarding his left knee or other health concerns, and the February 2012 examiner found that the Veteran had an "intermediate" severity of residuals in his left knee.  The Veteran has maintained full strength in his left knee.  The Board finds that the Veteran does not suffer from severe painful motion or weakness in the knees, and a 60 percent rating under Diagnostic Code 5055 is therefore unavailable.

Diagnostic Code 5055 also allows for a rating greater than 30 percent when the Veteran's symptoms consist of intermediate degrees of residual weakness, pain or limitation of motion.  VA may then rate the disability by analogy under Diagnostic Code 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  As noted above, the February 2012 examiner characterized the Veteran's residuals as "intermediate" in severity, and the Board will thus address whether a rating in excess of 30 percent is available to the Veteran when rating by analogy.  

With respect to Diagnostic Code 5256, ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veteran's disability is not analogous to ankylosis because he is able to move his left knee extensively, although with a limitation of flexion to 80 degrees with pain.  The Veteran is thus not entitled to a greater rating based on Diagnostic Code 5256.

With respect to Diagnostic Code 5261, applicable to limitation of extension, the Veteran's disability is not analogous to limited extension because Veteran's left knee has demonstrated full extension during the period on appeal.  The Veteran is thus not entitled to a greater rating based on Diagnostic Code 5261.  Under 5260, for limitation of flexion, a 30 percent rating requires flexion to be limited to 15 degrees.  Here the Veteran demonstrated flexion to 110 degrees and only began experiencing pain at 80 degrees.

With respect to Diagnostic Code 5262, applicable to impairment of the tibia and fibula, the Veteran's knee disability is not manifested by nonunion or malunion of the tibia and fibula.  While a higher rating of 40 percent is available under that Diagnostic Code based on nonunion of the tibia and fibula with loose motion requiring a brace, no symptoms approximating nonunion are of record.  Therefore, a higher rating is not warranted under any of the Diagnostic Codes 5256, 5261, or 5262.

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).  A VA examiner noted the Veteran's complaints of pain and tenderness, and the Board has taken these complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  For example, on examination repetitive motion did not cause additional limitation of motion.

While the Board accepts the credible contentions of the Veteran that his left knee disability causes him to experience significant pain, the Board has taken this into account consideration of the range of motion of the Veteran's knee.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it has not been shown to cause such impairment that the flexion of the Veteran's left knee was functionally limited to 15 degrees.  Moreover, even if it did, a rating in excess of 30 percent would not be for assignment.  Accordingly, a greater rating is not warranted based on functional loss.

The Board finds that a separate disability rating based on instability is unwarranted.  In February 2012, the Veteran's joint stability testing was normal.  There was no history of recurrent patellar subluxation or dislocation.  Accordingly, the Board finds that a separate rating based on instability is not warranted at any time during the period under consideration.  

While the Veteran, as he contends quite likely has some problems with flare-ups, some symptoms are assumed following a total knee replacement surgery, and it is for that reason that a 30 percent rating is assigned.

The Board finds that the preponderance of the evidence is against the assignment of a disability rating for a left knee disability in excess of 30 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Right Shoulder Disability

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for a right shoulder disability.

The normal range of motion for a shoulder is 0 degrees to 180 degrees of forward flexion, 0 degrees to 180 degrees of abduction, 0 degrees to 90 degrees of external rotation, and 0 degrees to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2014).  Handedness for the purpose of a determining whether an arm is minor or major is determined by either the evidence of record or testing on VA examination.  38 C.F.R. § 4.69 (2014).  The evidence shows that the Veteran's right arm is his major extremity. 

The Veteran's right shoulder disability is currently rated under Diagnostic Code 5201-5010, applicable to traumatic arthritis, which is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).  Degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  For the purpose of rating disabilities due to arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2014).  When limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Turning to the facts in this case, in June 2011, the Veteran demonstrated full range of motion in his right should, but he reported feeling pain with movement of the shoulder.  

The Veteran underwent an examination of his right shoulder in October 2011.  The examiner noted that the Veteran had undergone a right shoulder surgery in 2007, and the Veteran had residuals of this surgery in the form of a mild limitation in his range of motion.  The examiner diagnosed the Veteran with a right-side rotator cuff tear that occurred in 1992, and bicep tendonitis with acromioclavicular (AC) joint arthritis, diagnosed in 2007.  The Veteran denied experiencing flare-ups that impacted the function of his shoulder or arm.  Range of motion testing revealed that the Veteran had flexion to 145 degrees with pain, and abduction to 130 degrees with pain.  Repetitive use testing did not result in an additional loss of motion.  The examiner noted that the Veteran had functional loss in the form of less movement than normal and painful movement.  The Veteran had localized tenderness or pain on palpation of the joints, soft tissue, or biceps tendon of the right shoulder.  The Veteran additionally had guarding of the right shoulder.  Muscle strength testing was normal, and no ankylosis was noted.  Testing for rotator cuff conditions was negative.  The examiner noted a history of mechanical symptoms such as clicking or catching on the right side, but there was no history of recurrent dislocation or subluxation of the right shoulder.  The crank apprehension and relocation test was negative.  It was noted that the Veteran had arthritis and enlargement of the AC joint.  The cross-body adduction test for AC joint pathology was positive.

Turning to an evaluation of these facts, the Board will consider the applicability of any Diagnostic Codes other than the currently-assigned Diagnostic Code 5010.  Diagnostic Code 5200 does not apply because the Veteran's symptoms do not meet or approximate ankylosis of the scapulohumeral articulation; the Veteran had 145 degrees of flexion and 130 degrees of abduction, even taking pain into consideration.  Diagnostic Code 5201 does not apply because the Veteran's arm is not limited in motion to midway between the side and shoulder level or worse; indeed, in October 2011, the Veteran could both flex and abduct his right shoulder to greater than shoulder level.  Diagnostic Code 5202 does not apply because the Veteran's symptoms do not meet or approximate impairment of the humerus, including flail shoulder, false flail joint, fibrous union of the humerus, recurrent dislocation of the humerus, or malunion of the humerus.  38 C.F.R. § 4.71a (2014).  Diagnostic Code 5203 does not apply because no impairment of the clavicle or scapula has been demonstrated; instead, the record shows mildly impaired motion as a result of arthritis in the AC joint.  

Thus, with these Diagnostic Codes excluded, the Board concludes that the Veteran's right shoulder disability is most appropriately rated under Diagnostic Code 5010, applicable to traumatic arthritis.  Arthritis confirmed by X-ray and accompanied by a noncompensable limitation of motion warrants a maximum 10 percent evaluation for a major joint.  This is the appropriate rating for the Veteran's right shoulder disability, and the Board can discern no reason to award the Veteran with a higher schedular rating for this disability.

In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2014).  The Board accepts the Veteran's competent and credible assertions that his right shoulder disability causes him to experience pain, and the Veteran has been awarded a 10 percent rating based, in part, on those assertions.  However, it has not been shown that pain so functionally limits the use of the shoulder that it is effectively limited to midway between the side and shoulder level or worse.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board concludes that the overall manifestations of the Veteran's right shoulder disability do not demonstrate a degree of functional loss approximating the criteria for a disability rating in excess of 10 percent.

The Board finds that the preponderance of the evidence is against the assignment of a disability rating for a right shoulder disability in excess of 10 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's left knee disability or right shoulder disability that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  The Veteran's complaints regarding his left knee disability and shoulder disability focus primarily on painful, limited motion.  The Board finds that such manifestations are all fully contemplated by the rating schedule for these disabilities as discussed above.  The Board finds that there are no additional symptoms of the disabilities that are not addressed by the rating schedule.  Therefore, referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his left knee disability or right shoulder disability.  In October 2011, a VA examiner noted that the Veteran's right shoulder disability would not have an impact on his ability to work.  In February 2012, the Veteran reported that he was able to work without limitation.  The February 2012 examiner found that the Veteran's left knee disability did not affect his ability to work.  Therefore, the Board finds that a claim for TDIU is not raised by the record.








ORDER

A disability rating in excess of 30 percent for a left knee disability is denied.

A disability rating in excess of 10 percent for a left shoulder disability is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


